         Case 2:20-cv-02196-APG-BNW Document 28
                                             27 Filed 09/07/21
                                                      09/03/21 Page 1 of 2



 1 BRIANNA SMITH
   Assistant United States Attorney
 2 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 3 Las Vegas, Nevada 89101
   (702) 388-6336
 4 Brianna.Smith@usdoj.gov

 5 Attorneys for Defendants William Barr, Chad Wolfe,
   Matthew T. Albence, and Thomas E. Feeley (“Federal Defendants”)
 6
                             UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8
     Sandor Anival Cordova Carballo; Israel     Case No.: 2:20-cv-02196-APG-BNW
 9   Mendoza Mendoza; Eduardo Gallardo
     Gonazalez; Elmer Vazquez Reyes; Hector        Stipulation to Extend Deadlines
10   Herez Alvares; Felipe Mora Mora; Antonio
     Osorio Han; Arnold Camacho Vazquez;                   (Second Request)
11   Edgar Ramirez Garcia; Luis Olivia Peralta;              [ECF No. 17]
     Cesar Sosa Ramirez; Carlos Escobar;
12   Mojhamed Betiche; Jose Moises Silva;
     Yupanqui Sanchez; Jerardo Guerro; Abel De
13   La Cruz; Jose Seron Figueroa; Jose
     Castellano; David Garcia Flores; Octavio
14   Carrillo; Sudhamma Kukulpane; Julian
     Martin; Roberto Bonnet; Bamgbang Budiono,
15   et. al,
16                Plaintiffs,
          vs.
17

18   William Barr, Attorney General of the United
     States; Chad Wolfe, Acting Secretary of the
19   Department of Homeland Security; Matthew
     T. Albence, Deputy Director and Senior
20   Official Performing the Duties of Director,
21   U.S. Immigration and Customs Enforcement;
     Thomas E. Feeley, District Director of the
22   Salt Lake City District Office, U.S.
     Immigration and Customs Enforcement;
23   Brian Koehn, Warden, Nevada Southern
     Detention Center; Pamela Lauer, Acting
24
     Warden, Nevada Southern Detention Center;
25   Matthew Cantrell, Assistant Field Office
     Director (ICE Las Vegas); Gabriel Ruiz,
26   Supervisory Detention and Deportation
     Officer (Las Vegas), Tom Simic, Chaplain of
27   Southern Nevada Detention Center,
28                Respondents-Defendants.
           Case 2:20-cv-02196-APG-BNW Document 28
                                               27 Filed 09/07/21
                                                        09/03/21 Page 2 of 2




 1          The parties, through their respective counsel, stipulate and respectfully request that
 2   the Court extend the deadline of September 7, 2021 to submit a discovery plan, ECF No.
 3   17, for an additional 45 days allow time for the parties additional time to confer regarding a
 4   discovery plan. Plaintiffs’ counsel has recently been involved in handling multiple
 5   Afghanistan emergency issues other clients in other matters and will require additional time
 6   to confer with the parties in this case as a result. If granted, the new deadline to submit the
 7   discovery plan will be October 22, 2021.
 8          Respectfully submitted this September 3, 2021.
 9   Sull and Associates, PLLC
10    /s/ Hardeep Sull_________                         /s/ Brianna Smith
     HARDEEP SULL                                       BRIANNA SMITH
11   520 South Seventh Street, Ste. A                   Assistant United States Attorney
     Las Vegas, NV 89101                                Attorney for Federal Defendants
12   Attorneys for Plaintiffs
13   Struck Love Bojanowski & Acedo, PLC
14    /s/ Jacob Lee__________________
     JACOB B. LEE
15   ASHLEE B. HESMAN
     3100 West Ray Road, Ste. 300
16   Chandler, AZ 85226
17   Dennet Winspear
     GINA G. WINSPEAR
18   3301 North Buffalo Drive, Ste. 195
     Las Vegas, NV 89129
19   Attorneys for Respondent Brian Koehn
20                                                              Order

21                                        IT IS SO ORDERED:

22

23                                        BRENDA WEKSLER
24                                        United States Magistrate Judge

25
                                          DATED:        September 7, 2021.
26

27

28
                                                    2
